DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-23 were examined in this application. The objection to the Drawings has been withdrawn in response to the updated Drawing filed on 01/17/20222. The 112(b) Rejection has been withdrawn in response the claim amendments filed on 01/17/2022. This is a Final Rejection in response to the Applicant’s ‘Remarks’ filed on 01/17/2022.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (WO 0057829 A1).
In regards to Claim 1, Matsumoto teaches:  A mattress support system comprising: a first group including a first module and a second module (see annotated Figure 3 from Matsumoto below) configured to be coupled to the first module (see annotated Figure 3 from Matsumoto below), each of the first module and the second module being configured to be positioned under a mattress (M2 – Fig. 4 and Para 0052) and each of the first module and second module including: a lower plate (100 – Fig. 3) configured to be positioned on frame of a bed (M1 – Fig. 3) , a upper plate (200-  Fig. 3) supported on the lower plate (230 and Para 0069) to permit the upper plate to pivot relative to the lower plate at a pivot point (see Annotated Figure 7(1) and 7(2) from Matsumoto below), a bladder structure (300 – Fig. 3) positioned between the lower plate and the upper plate and inflatable to pivot the top plate about the pivot point (Fig. 3), wherein the upper plate of each of the first module and the second module includes brackets (224/225 – Fig. 2) positioned on an upper surface of the respective upper plate (see annotated Figure 2.1 below from Matsumoto), at least one coupler extension (223 – Fig. 2) that is positioned in at least one bracket of a first module and in at least one bracket of second module (see annotated Figure 2.1 from Matsumoto below) to interengage the two modules (see annotated Figure 2.1 from Matsumoto below), a hose (410 – Fig. 1) interconnecting the bladder structures of each of the first and second modules to provide open communication of fluid between the bladder structures (‘driving means 400 communicated with the left and right air cushion sections 300A, 300B by the vent pipe 410’).

    PNG
    media_image1.png
    326
    351
    media_image1.png
    Greyscale

Annotated Figure 3 from Matsumoto

    PNG
    media_image2.png
    140
    248
    media_image2.png
    Greyscale

Annotated Figure 7(1) and 7(2) from Matsumoto

    PNG
    media_image3.png
    364
    484
    media_image3.png
    Greyscale

Annotated Figure 2.1 from Matsumoto
In regards to Claim 2, Matsumoto teaches:  The mattress support system of claim 1, wherein the mattress support system further comprises a fluid pump (420A/420B – ‘compressor’) to provide fluid to the bladders structures to inflate the bladder structures (‘left and right air cushions Inflate by injecting pressurized air’) and pivot the upper plates about the respective pivot points (‘pivotal shaft 230 serving as a fulcrum so that an angle α can be changed between the fixed frame part 100 and the movable frame part 200’).
In regards to Claim 3, Matsumoto teaches:  The mattress support system of clam 2, wherein the bladder structures (300 – Fig. 1) include respective upper bladders (see annotated Figure 1 from Matsumoto below) and respective lower bladders (see annotated Figure 1 from Matsumoto below), the upper bladder and lower bladder of each bladder structure being compressor that can individually supply air to the air cushion section so that the plurality of the operation sections can be inflated independently can be connected’).

    PNG
    media_image4.png
    311
    349
    media_image4.png
    Greyscale

Annotated Figure 1 from Matsumoto
In regards to Claim 4, Matsumoto teaches:  The mattress support system of claim 2, wherein the interengagement of the modules by the at least one coupler extensions (223 – Fig. 3) causes the upper plates of each of the first and second modules to move together about their respective pivot points (see annotated Figure 7(1) vs. 7(2) from Matsumoto).
In regards to Claim 5, Matsumoto teaches:  The mattress support system of claim 4, wherein the coupler extension includes a plurality of apertures (see annotated Figure 2.1 from Matsumoto above AND ‘The inner ends of the back stairs 221, 222 made of material are connected by the back rubber body 223 which is a flexible material, and the back stairs 221, 222’ AND see note 1 below
Note 1: The term ‘connected’ is interpreted from the following definition ‘to join or fasten together usually by something intervening’. As such, the connection of the two elements could be of any type of mechanical component such as a screw, bolt, pin, nail etc. 
In regards to Claim 6, Matsumoto teaches:  The mattress support system of claim 5, wherein the apertures (see annotated Figure 2.1 from Matsumoto above AND ‘The inner ends of the back stairs 221, 222 made of material are connected by the back rubber body 223 which is a flexible material, and the back stairs 221, 222’ AND see note 1 above) are positioned to receive pins (see note 1 above) that are supported on the coupler extension (222 – Fig. 2) and configured to engage a bracket (‘inner ends of the back stays 221 ', 222' made of plate material’ AND see note 2 below) to prevent movement (Figure 7(1) vs. Figure 7(2)) of the coupler extension relative to the bracket when the coupler extension is positioned in the bracket (see annotated Figure 7(1) and 7(2) from Matsumoto).
Note 2: The ‘plate material’ from Matsumoto is understood to be of a rigid material as previously discussed in the paragraph. As such, a plate material that is rigid could be that of a bracket that has reinforcing purposes. Thus, the bracket of Matsumoto would further allow the flat and angled body supporting device to angle a patient. 
In regards to Claim 12, Matsumoto teaches:  The mattress support system of claim 2, wherein the lower plate includes a bracket (101 – Fig. 2) and when the bladders structure is inflated (Fig. 1), a lower edge of the upper plate engages the bracket to define the pivot point (230 – Fig. 2 and ‘has a pivotal shaft 230 serving as a fulcrum so that an angle α can be changed between the fixed frame part 100’ AND see note 3 below) about which the upper plate pivots (Fig. 1 and Fig. 7(1) vs. Fig. 7(2)), the bracket (101) restraining movement (‘fixed frame part 100’ -– which is the lower portion of the frame 100 and bracket support 101) of the upper plate (200) relative to the lower plate (100) (see Figure 1 from Matsumoto).
Note 3: The term ‘bracket’ is interpreted from the following definition: ‘an overhanging member that projects from a structure (such as a wall) and is usually designed to support a vertical load or to strengthen an angle’. As such the bracket 101 of Matsumoto is overhanging on the edge of element 201 (see annotated Figure 2.2 below), in which it forms a structure or pivot point, and is used to support and strengthen an angle α.

    PNG
    media_image5.png
    464
    638
    media_image5.png
    Greyscale

Annotated Figure 2.2 from Matsumoto

In regards to Claim 13, Matsumoto teaches:   The mattress support system of claim 1, wherein the lower plate includes a bracket (101) and when the bladders structure is inflated, a lower edge of the upper plate engages the bracket to define the pivot point about which the upper plate pivots (200 – Fig. 1), the bracket (101 – Fig. 2) restraining movement of the upper plate relative to the lower plate (Fig. 7(1) vs. Fig. 7(2) and ‘the upper frame of the user P is stopped at the reclining position of the favorite inclination angle (α)’).
In regards to Claim 14, Matsumoto teaches:  The mattress support system of clam 13, wherein the bladder structures include respective upper bladders and respective lower bladders (see annotated Figure 1 above from Matsumoto), the upper bladder and lower bladder of each bladder structure being pneumatically communicative (‘driving means 400 communicated with the left and right air cushion sections 300A, 300B by the vent pipe 410’ AND ‘compressor that can individually supply air to the air cushion section so that the plurality of the operation sections can be inflated independently can be connected’). 
In regards to Claim 15, Matsumoto teaches:  The mattress support system of claim 13, wherein the interengagement of the modules by the at least one coupler extensions (223 – Fig. 3) causes the upper plates (200 - Fig. 3) of each of the first and second modules (see annotated Figure 3 from Matsumoto above) to move together about their respective pivot points (Fig. 7(1) vs. Fig 7(2)).
In regards to Claim 16, Matsumoto teaches:  The mattress support system of claim 15, wherein the coupler extension (223 – Fig. 3) includes a plurality of apertures see annotated Figure 2.1 from Matsumoto above AND ‘The inner ends of the back stairs 221, 222 made of material are connected by the back rubber body 223 which is a flexible material, and the back stairs 221, 222’ AND see note 1 above)
In regards to Claim 17, Matsumoto teaches:  The mattress support system of claim 16, wherein the apertures (see annotated Figure 2.1 from Matsumoto above AND ‘The inner ends of the back stairs 221, 222 made of material are connected by the back rubber body 223 which is a flexible material, and the back stairs 221, 222’ AND see note 1 above) are positioned to receive pins (see note 1 above) that are supported on the coupler extension (222 – Fig. 2) and configured to engage a bracket (‘inner ends of the back stays 221 ', 222' made of plate material’ AND see note 2 below) to prevent movement (Figure 7(1) vs. Figure 7(2)) of the coupler extension relative to the bracket when the coupler extension is positioned in the bracket (see annotated Figure 7(1) and 7(2) from Matsumoto).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 0057829 A1) in view of Kummer et al. (US 2012/0054965 A1).
In regards to Claim 7, Matsumoto teaches:  The mattress of support system of claim 2, but does not teach, wherein the mattress support system includes at least one mattress locator Kummer teaches: a mattress (32) with side rails (28 – Fig. 2) and an articulating deck section (26) where the head end siderails (28/30) are mounted to move with head section (40) as it pivots between a down and up positon (Fig. 6 vs. Fig. 8). The side rails (28) can thus rotate between an up patient-restraining position abutting side (80 – Fig. 8) of mattress (32), to a down tucked position beneath side portions (72) of upper deck (66) (see Figure 1 and Annotated Figure 2 from Kummer below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. 

    PNG
    media_image6.png
    394
    872
    media_image6.png
    Greyscale

Annotated Figure 2 from Kummer below
In regards to Claim 8, Matsumoto teaches:  The mattress support system of claim 7, but does not teach, wherein the mattress locator is secured by a bracket on an upper surface of an Kummer teaches: chaired (10) further includes head side rails (28) that are coupled to bed frame (22) and a mattress (32) positioned on articulating deck 26 (Para 0053 and see note 4 below).
The term ‘coupled’ is understood to be anything that can be combined. As such the coupled rails to the bed frame could be connected/combined by that of a bracket with a connecting unit of bolt, nail or pin which as seen from Note 1 and 3 above.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a bracket to support the rail to the bed frame or upper frame is also a common mechanical component utilized to combine one surface or element to another. 
In regards to Claim 9, Matsumoto teaches:  The mattress support system of claim 8, but does not teach, wherein the support system includes at least one siderail support secured to one of the first and second modules. Kummer teaches: head section (40) wherein the head end siderails (28) are mounted to move with head section (40) as it pivots between a down and up positon (Fig. 6 vs. Fig. 8).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a bracket to support the rail to the bed frame or upper frame is also a common mechanical component utilized to combine one surface or element to another. 
In regards to Claim 10, Matsumoto teaches:  The mattress support system of claim 9, but does not teach, wherein the siderail support includes a structure that secures first and second modules together. Kummer teaches: wherein the siderail (28/30) support includes a structure that secures first and second modules together (see annotated Figure 2 from Kummer above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a bracket to support the rail to the bed frame or upper frame is also a common mechanical component utilized to combine one surface or element to another. 
In regards to Claim 11, Matsumoto teaches:  The mattress support system of claim 10, but does not teach, wherein the siderail support includes receivers for receiving legs of a siderail. Kummer teaches: wherein the siderail support (28/30) includes receivers for receiving legs of a siderail (see annotated Figure 1 from Kummer below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a receiver to insert one frame into another is a commonly designed mechanical component. Inserting rails of different diameters that snuggly fit from one component to another component are commonly designed in the field of moveable bed frames. 

    PNG
    media_image7.png
    587
    514
    media_image7.png
    Greyscale

Annotated Figure 2 from Kummer below
In regards to Claim 18, Matsumoto teaches:  The mattress of support system of claim 13, but does not teach, wherein the mattress support system includes at least one mattress locator secured to one of the first and second modules. Kummer teaches: head section (40) 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. 
In regards to Claim 19, Matsumoto teaches:  The mattress support system of claim 18, but does not teach, wherein the mattress locator is secured by a bracket on an upper surface of an upper plate of at least one of the first or second module. Kummer teaches: chaired (10) further includes head side rails (28) that are coupled to bed frame (22) and a mattress (32) positioned on articulating deck 26 (Para 0053 and see note 4 above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a bracket to support the rail to the bed frame or upper frame is also a common mechanical component utilized to combine one surface or element to another. 
In regards to Claim 20, Matsumoto teaches:  The mattress support system of claim 19, but does not teach, wherein the support system includes at least one siderail support secured to one of the first and second modules. Kummer teaches: head section (40) wherein the head 
In regards to Claim 21, Matsumoto teaches:  The mattress support system of claim 20, but does not teach, wherein the siderail support includes a structure that secures first and second modules together. Kummer teaches: wherein the siderail (28/30) support includes a structure that secures first and second modules together (see annotated Figure 2 from Kummer above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a bracket to support the rail to the bed frame or upper frame is also a common mechanical component utilized to combine one surface or element to another. 
In regards to Claim 22, Matsumoto teaches:  The mattress support system of claim 21, but does not teach, wherein the siderail support includes receivers for receiving legs of a siderail. Kummer teaches: wherein the siderail support (28/30) includes receivers for receiving legs of a siderail (see annotated Figure 1 from Kummer above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated side rails for safety purposes from Kummer to the inflatable frame surface of Matsumoto both prior arts utilizes inflatable surfaces to raise a frame and the use of side rails or side frames to additionally support a patient are commonly designed features in patient bed supports and is considered to be an obvious safety element. The use of a receiver to insert one frame into another is a commonly designed mechanical component. Inserting rails of different diameters that snuggly fit from one component to another component are commonly designed in the field of moveable bed frames. 
In regards to Claim 23, Matsumoto teaches:  The mattress support system of claim 22, wherein the lower plate includes a bracket (101 – Fig. 2) and when the bladders structure is inflated (Fig. 1), a lower edge of the upper plate engages the bracket to define the pivot point (230 – Fig. 2 and ‘has a pivotal shaft 230 serving as a fulcrum so that an angle α can be changed between the fixed frame part 100’ AND see note 3 above) about which the upper plate pivots (Fig. 1 and Fig. 7(1) vs. Fig. 7(2)), the bracket (101) restraining movement (‘fixed frame part 100’ -– which is the lower portion of the frame 100 and bracket support 101) of the upper plate (200) relative to the lower plate (see Figure 1 from Matsumoto).

Response to Arguments
	Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. In regards to the Applicant’s arguments, the following was discussed:
	Applicant’s Arguments:
“The Office Action asserts that the ventilation pipe 410 of Matumoto teaches "a hose interconnecting the bladder structures of each of the first and second modules to provide open communication of fluid between the bladder structures" as recited in claim 1. However, the disclosure of Matsumoto makes clear that the cushion sections 300A and 300B of the embodiment of Figs. 1-3 and the cushion sections 300A' and 300B' of the embodiment of Fig. 14 are not inteconnected. Careful review of the drawings shows that a separate ventilation pipe 410 (or 410' with regard to the embodiment of Fig. 14) is placed between the respective compressor 420A and cushion section 300A pair and compressor 420B and cushion section 300B as shown in Fig. 1.

	Examiner’s Response to Arguments:
In regards to the quote above from the ‘Applicant’s Arguments’, the Examiner respectfully disagrees for the following reasons:
The last limitation from independent claim 1 states: 

"a hose interconnecting the bladder structures of each of the first and second modules to provide open communication of fluid between the bladder structures." (emphasis added)

The prior art of Matsumoto (WO 0057829 A1) teaches a first module and second module (see copied figure 3 below from NF rejection filed on 09/17/2021). The first module being on the left side and the second module being on the right side. As such, the last claim limitation stated above is capable of reading on the instant invention, as the hose (410) from Matsumoto is considered to be the same element in each module. As shown in Fig. 1 from Matsumoto, the hose (410) connects/interconnects left bladder structure (300A) to compressor (420A) and hose (410) connects/interconnects right bladder structure (300B) to compressor (420B). Thus, the compressors are providing open communication of fluid between the bladder structures, as they are interpreted as individual units/sides.

    PNG
    media_image8.png
    434
    431
    media_image8.png
    Greyscale

Copied Figure 3 from Matsumoto (From Original Non-Final Rejection Filed on 09/17/2021)


The last limitation from independent claim 1 states: 
"a hose interconnecting the bladder structures of each of the first and second modules to provide open communication of fluid between the bladder structures." (emphasis added)

The prior art of Matsumoto (WO 0057829 A1) is understood to provide an open communication of fluid indirectly between the bladder structures. While the instant invention creates a direct connection between each bladder structure. As such, the current independent claim reads broad enough to be interpreted as an indirect connection.

The last limitation from independent claim 1 states: 
"a hose interconnecting the bladder structures of each of the first and second modules to provide open communication of fluid between the bladder structures." (emphasis added)

The claim does not say, ‘configured to provide’ as such the prior art of Matsumoto can read on the limitation if it can be solely capable of doing this. Which as stated above, the prior art of Matsumoto is capable of providing open communication of fluid between the bladder structures.  The examiner notes that a recitation of the intended use (“to provide open communication of fluid between the bladders structures.”) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See also MPEP 2114, section II.

Lastly, claim 1, as currently drafted, implies that there are two distinct hoses. At the end of paragraph 1, of independent claim 1 the following is stated:

	“…each of the first module and second module including:….” (emphasis added)

This statement is directly followed by several claim limitations that lead to the interpretation that each of the first and second modules can include a first hose for the first module bladder structure and a second hose for the second module bladder. 
	Therefore with the four arguments and explanations stated above, the Examiner has shown that the filed arguments are not persuasive and that the claims as written are rejected upon.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/2/2022